IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROSSI DEJOUR ARMSTEAD,

      Appellant,

v.                                    CASE NO. 1D13-4728

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 28, 2017.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Andy Thomas, Public Defender, and Joanna A. Mauer, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.



           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
      We previously affirmed appellant’s sentences based on our en banc decision

in Walton v. State, 106 So. 3d 522, 528 (Fla. 1st DCA 2013) (Walton I), where this

court held that “any mandatory minimum term required by section 775.087(2) –

whether the defendant fires a gun, or only carries or displays it – shall be imposed
consecutively to any other term imposed for any other felony.” However, the

Florida Supreme Court quashed our decision in this case and remanded for

reconsideration in light of its decisions in Walton v. State, 208 So. 3d 60 (Fla.

2016) (Walton II), and Williams v. State, 186 So. 3d 989 (Fla. 2016).

      In Williams, the supreme court said that “consecutive sentencing of

mandatory minimum imprisonment terms for multiple firearm offenses is

impermissible if the offenses arose from the same criminal episode and a firearm

was merely possessed but not discharged.” 186 So. 3d at 993; accord Walton II,

208 So. 3d at 64. However, Williams distinguished between consecutive sentences

imposed for two “qualifying felonies” pursuant to the 10-20-Life statute as

codified in section 775.087, Florida Statutes (2012), and consecutive sentences

imposed for “qualifying felonies” and “non-qualifying felonies.” Williams, 186 So.

3d at 992. The supreme court noted that the 10-20-Life statute “expressly mandates

. . . that a qualifying felony sentence run ‘consecutively to’ any sentence imposed

for a non-qualifying felony.” Id.

      Here, appellant was convicted of (1) principal to home invasion robbery

with a firearm; (2) principal to kidnapping; and (3) principal to grand theft of a

motor vehicle. Though both robbery and kidnapping may be qualifying offenses

pursuant to the 10-20-Life statute, in the current case, the State charged appellant

pursuant to the 10-20-Life statute only on the home invasion robbery count. §

                                         2
775.087(2)(a)1g, Fla. Stat. The kidnapping in appellant’s case, then, was

considered a “non-qualifying offense.” Martin v. State, 190 So. 3d 252, 255 (Fla.

1st DCA 2016). Thus, pursuant to Williams, because appellant was convicted of

one “qualifying felony” and two “non-qualifying felonies,” the trial court would

have been required to run the sentences consecutively.

      Here, the trial court properly ordered the sentences to run consecutively. We,

therefore, affirm. See Martin, 190 So. 3d at 255.

WOLF, MAKAR, and WINSOR, JJ., CONCUR.




                                         3